Citation Nr: 1501984	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-50 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder (claimed as depression).

3.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, right foot.

4.  Entitlement to an increased rating for chronic right ankle sprain, to include whether the reduction in rating from 20 percent to 10 percent was proper.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for plantar fasciitis, left foot.

7.  Whether new and material evidence has been received with respect to a claim of service connection for residuals of a left ankle injury.

8.  Whether new and material evidence has been received with respect to a claim of service connection for a left knee disability, to include as secondary to a service connected right ankle disability.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008; a statement of the case was issued in September 2009; and a substantive appeal was received in November 2009.   

The September 2007 rating decision denied service connection for sarcoidosis, as well as a right ankle disability, a left ankle disability, a back disability, and hearing loss.  The Veteran's notice of disagreement included all these issues.  However, his substantive appeal only addressed the sarcoidosis claim.  Consequently, only that issue is before the Board (except that entitlement to service connection for a left ankle injury has arisen once again as a result of a June 2013 rating decision, as explained below.  The RO subsequently granted service connection for a right ankle disability).  

Additionally, the Board notes that the RO originally denied service connection for sarcoidosis by way of a February 2006 rating decision.  The service treatment records were not received until June 2007 and the claim was reopened by the RO under 38 C.F.R. § 3.156(c).  


The Veteran presented testimony at a Board hearing in September 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a June 2013 rating decision, the RO granted service connection for PTSD with a mood disorder, and plantar fasciitis, right foot.  It also reduced the Veteran's rating for his service connected chronic right ankle sprain.  It denied service connection for hypertension, plantar fasciitis, left foot, a left knee disability, and residuals of a left ankle injury.  Finally, it denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement with regard to these issues in June 2014, initiating the appeal process.

In light of prior denials, most recently in August 2010, the left knee and left ankle claims have been characterized as noted on the title page of this decision. 

Regarding the right ankle claim, the June 2013 rating on appeal reduced the Veteran's disability evaluation.  However, the reduction, initially proposed in an August 2010 rating action, stemmed from a March 2010 claim for an increased rating.  Given this history, the Board finds that the issue on appeal encompasses both the reduction and entitlement to a higher evaluation.  The issue has thus been recharacterized accordingly.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's sarcoidosis began during or is otherwise related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for sarcoidosis constitutes a full grant of the disability sought on appeal.  Therefore, no further development is needed under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, and no prejudice results from any deficiencies.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

At the Veteran's September 2014 Board hearing, his representative explained that sarcoidosis is a multisymptom granulomatous disease that produces inflammation of the tissues in any part of the body (Transcript, p. 2).  She also explained that the exact cause of sarcoidosis is unknown, but that it is believed to occur when the immune system overreacts to an unknown toxin that enters the body through the airways when breathing (Transcript, p. 2).  The Veteran testified that he was awarded the honor of launching Stinger missiles that had expired (Transcript, p. 6).  However, when he pulled the trigger, a malfunction occurred and the missile lit up before it was a safe distance away (Transcript, p. 7).  He stated that rocket fumes blew into his mouth and burned his mustache (Transcript, p. 7).  He was loaded into a launch wagon and was given oxygen (Transcript, p. 7).  He stated that in addition to a burned mustache and partially burned face, that he also had tightness in his chest (Transcript, p. 8).  He believed his sarcoidosis is a result of breathing in the toxic fumes of solid rocket fuel (Transcript, p. 8).  He testified that his private rheumatologist rendered a positive nexus opinion in October 1994 (Transcript, pgs. 9-10).  The Veteran testified that after he received in-service treatment following the Stinger missile launch, his symptoms cleared up but then came back (Transcript, p. 12).  He reiterated that he has had problems with his lungs ever since the in-service incident (Transcript, p. 12).

The Veteran's representative pointed out the Veteran also had potential manifestations of sarcoidosis prior to the Stinger missile launch.  She noted that in January 1989, there were problems with a left foot nodule, which she stated were diagnostic of a subcutaneous sarcoidosis (Transcript, p. 13).  The Veteran testified that he developed a bump on his left hand in 1994 (Transcript, p. 3).  

The service treatment records reflect numerous complaints regarding the Veteran's sinuses and they include diagnoses of sinusitis, rhinitis, and an upper respiratory infection.  (The Veteran is already service connected for chronic sinusitis and asthma related to chronic sinusitis).  There are also numerous orthopedic complaints.  None of the findings were ever attributed to sarcoidosis or to a Stinger missile malfunction.  

Consistent with his testimony, the Veteran submitted an October 1989 certificate evidencing his Army Achievement Medal (VBMS, 2/8/05) for superior understanding of the Stinger Weapons System in Crete. 

The service treatment records include an August 1990 sick slip indicating follow up treatment for coughing (VBMS 12/30/10).

A July 1991 outpatient treatment report reflects the Veteran's reports of congestion in his left ear, sore throat with green mucus coming from his nose, sinus pressure, and generalized not feeling well.  He was diagnosed with an upper respiratory tract infection, sinusitis (VBMS 5/31/05, p. 30).

The Veteran underwent a biopsy in September 1994 for a mass on his left hand (VBMS 12/30/10, p. 33).  

An October 1994 treatment report from Dr. G.S.S. reflects an assessment of probable sarcoidosis with hilar lymphadenopathy and possible early interstitial lung disease (VBMS 2/13/13, p. 36).  He noted that there were multiple subcutaneous granulomas with hilar lymphadenopathy and mild hypercalcemia and elevated angiotensin converting enzyme level.  He stated that "the diagnosis of choice is sarcoidosis."  

An October 1994 correspondence from Dr. G.S.S. reflects that he saw the Veteran on an urgent basis earlier that month (VBMS 12/30/10, pgs. 60-62).  He was treated for a bump on the dorsum of his left hand overlying the distal 3rd metacarpal which on biopsy showed granulomas.  Dr. G.S.S. diagnosed the Veteran with granuloma on the dorsum of the left hand, and bilateral hilar lymphadenopathy, which he stated "is most likely related to sarcoidosis.  The nature of the nodules [the Veteran] has experienced in his skin is not the usual manifestation of sarcoid skin disease but is within the broad range of abnormalities which may be seen with sarcoidosis."  

A December 1994 treatment report from Dr. G.S.S. (VBMS, 5/31/05, p. 51) reflects that two x-rays taken in October 1994 showed bilateral hilar lymphadenopathy.  In January 1995, he was diagnosed with sarcoidosis with skin nodules responding to prednisone (VBMS, 5/31/05, p. 50).  Another January 1995 report reflects follow up treatment for hilar lymphadenopathy compatible with sarcoidosis, and a diagnosis of sarcoidosis with cutaneous granulomata probably secondary to trauma.

A June 1995 treatment report reflects complaints of left heel pain.  The impression was painful heel syndrome.  The examiner noted that the Veteran had a diagnosis of sarcoidosis, and the report includes a handwritten note that reads "sarcoidosis L[eft] heel?"  (VBMS, 5/31/05, p. 27).  A month later, he was diagnosed with plantar fasciitis; but in August, he was diagnosed with sarcoidosis with left heel nodule (VBMS, 5/31/05, pgs. 25-26).  Another handwritten note (dated March 1997) reflects a sinus infection and a sarcoidosis flare-up (VBMS, 5/31/05, p. 50).  In September 1997, the Veteran reported pain in the top of his left foot that he was convinced was related to sarcoidosis.  (VBMS, 5/31/05, p. 19).  He was assessed with left foot pain.

The Veteran underwent a VA examination in August 2009.  The examiner reviewed the claims file in conjunction with the examination.  The examiner diagnosed the Veteran with cutaneous sarcoidosis based on nodule biopsy.  He stated that literature does exist that substantiates the fact that beryllium can cause a sarcoid-like illness, though actual sarcoidosis itself is of unknown etiology.  He stated that assuming the blast from the stinger missile did contain beryllium, the Veteran's exact exposure would be impossible to estimate.  He noted that persons with chronic beryllium exposure are more likely to develop sarcoid-like illness.  He noted that the Veteran's illness is manifest as painful cutaneous nodules; but that from a respiratory standpoint, he is asymptomatic, and pulmonary function tests were entirely normal.  Chest x-rays were normal.  The examiner stated that given the lack of available data and supporting scientific studies, it would be impossible to state without resorting to mere speculation that this inhalation exposure was responsible for the development of cutaneous sarcoidosis.  He noted that his opinion was shared by a VA dermatologist (Dr. M.O.), who stated in a June 2009 progress note, that a connection between beryllium and sarcoid would be difficult, if not impossible to prove.

In a December 2009 correspondence (VBMS 1/27/10), Dr. G.S.S. noted that in 1994, the Veteran had a constellation of findings consistent with a granulomatous disease process, either sarcoidosis or berylliosis, consisting of a biopsy confirmed granulomatous nodule dorsurn on the left 3rd finger.  He stated that "if it could be confirmed that stinger missiles emit beryllium and if [the Veteran] has a positive beryllium lymphocyte proliferation test, it would be more likely than not that his symptoms in 1994 were berylliosis instead of sarcoidosis."

A VA memo (VBMS 3/7/12) includes an article listing the combustion products of propellants and ammunition.  Beryllium was not among the propellant ingredients.  

A December 2010 lay statement from the Veteran's father (VBMS 12/30/10) reflects that the Veteran lived with him for four months following discharge from service.  The Veteran's father recalled several health related changes in the Veteran, including coughing at bedtime and several sinus infections.  A December 2010 lay statement (VBMS 12/30/10) from D.E.N. also reflects that the Veteran had numerous respiratory conditions upon returning from service.  

The Veteran underwent a VA examination in May 2013.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted a February 2013 x-ray report that showed lungs were clear with no pleural effusions.  Pulmonary vascularity was within normal limits (VAE report p. 32).  The examiner found that the Veteran had cutaneous sarcoidosis; he had not been diagnosed with pulmonary sarcoidosis (VAE report p. 34).  

The Board finds that the Veteran has provided competent and credible testimony regarding a malfunction that occurred in conjunction with the launch of a Stinger missile.  Additionally, the Board finds the testimony to be highly consistent with the numerous statements he has made throughout this appeal process.  He has argued that he has continually had lung problems since service.  He has also presented lay statements from his father and a friend (D.E.N.).  These statements have attested to several health related changes in the Veteran, including symptoms of a respiratory disability.  The Veteran was diagnosed with sarcoidosis with hilar lymphadenopathy and possible early interstitial lung disease in October 1994 (approximately four years after service).    

Given the Veteran's credible testimony of an in-service incident involving a Stinger missile and of continuity of symptomatology since service, and a diagnosis of sarcoidosis in October 1994, the Board finds that entitlement to service connection for sarcoidosis is warranted.  

The Board recognizes the opinions of the VA examiners and the fact that it would be difficult, if not impossible, to prove that the Veteran's diagnosis is related to service.  However, the Board notes that the Veteran need not prove that sarcoidosis was definitively caused by service, he only needs to establish that it is at least as likely as not related to service.  The Board realizes that medical science has not fully determined what causes or triggers sarcoidosis (www.webmd.com/lung/understanding-sarcoidosis-basics).  The August 2009 VA examiner also stated that sarcoidosis itself is of unknown etiology.  Therefore the Board finds that the Veteran is entitled to the benefit of the doubt and that entitlement to service connection is granted.  


ORDER

Entitlement to service connection for sarcoidosis is granted.  



REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement in response to a June 2013 rating decision.  However, but the RO has not issued a statement of the case.  The remaining issues must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to higher ratings for PTSD with mood disorder (claimed as depression), and plantar fasciitis of the right foot; entitlement to an increased rating for chronic right ankle sprain, to include whether the rating reduction was proper; entitlement to service connection for hypertension, plantar fasciitis of the left foot; whether new and material evidence has been received to reopen a claim of service connection for a left ankle injury, to include as secondary to his service connected right ankle disability; whether new and material evidence has been received to reopen a claim of service connection for a left knee injury, to include as secondary to his service connected right ankle disability; and, entitlement to a TDIU.  Regarding the new and material claims, the statement of the case must define new and material evidence and set forth the basis for the prior denials.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


